Title: From George Washington to John Penn, 22 July 1779
From: Washington, George
To: Penn, John


        
          sir
          West point July the 22d 1779
        
        I have received Your favor of the 12th Instant. I was exceedingly sorry for Major Taylor’s resignation—and used my interest to dissuade him from it, as I deemed him a valuable Officer—capable of rendering his Count⟨ry⟩ good Service. But The Major having resigned, I do not see how he can be reintroduced, more especially after so long an absence. Attempts of this sort when they have succeeded, though the instances are few in which they have, have never failed to excite great uneasiness and to produce some Resignations. Indeed it is natural enough that this should be the case, as the moment an Officer resigns his Commission—there is a sort of successional right vested in some Other—and to make it give way for the readmission of the party who resigned, when ever it suits him to return, is certainly an injury and a bad encouragement to perseverance. If the vacancy is filled by ⟨a Commission it is abso⟩lutely impracticable. I have the Honor to be with great regard & esteem sir Your Most obedt sert
        
          G. Washington
        
      